Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 5, 2018

                                    No. 04-18-00441-CV

                          PROTOTYPE MACHINE COMPANY,
                                    Appellant

                                              v.

Toledo P. BOULWARE, Individually and as Trustee; Shaver Banderaranch, LLC, as Successor-
In-Interest to Dos Angeles, L.P.; Zach & Kayla Davis; D.M.C. Partners, Ltd.; Willie Jo Dooley,
 L.P.; Hayden G. Haby & Doris Y. Haby; Hayden Haby Jr. & Denette Haby Coates; Melanie &
   John Jones in their Capacity as Joint Representatives of the Ben Jones Sr. Estate; McDaniel
Farms, Inc.; Jewel F. Robinson & 4-S Ranch; Justin Burk D/B/A Burk Farms; Robert E. Condry;
 John Boerschig, Tully Shahan; Kinney County Groundwater Conservation District; and Genell
    Hobbs in Her Official Capacity as General Manager of the Kinney County Groundwater
                                      Conservation District;
                                            Appellees

                 From the 63rd Judicial District Court, Kinney County, Texas
                                  Trial Court No. 3469-A
                       Honorable Enrique Fernandez, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. We tax costs of court for this appeal against Prototype Machine Company.

       It is so ORDERED on December 5, 2018.


                                               _____________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court